It is indeed a distinct honour to address, for the first time, the General Assembly, which is entrusted with the responsibility of charting the way forward on the wide array of issues that impact our collective development. On behalf of the Government and the people of the Republic of Trinidad and Tobago, I extend sincere congratulations to Mr. Tijjani Muhammad-Bande on his election to the presidency of the General Assembly at its seventy-fourth session. We look forward to the excellence that he will demonstrate and thank him for the steady hand of leadership he brings to that high office. Allow me also to extend our gratitude to his predecessor, Her Excellency Maria Fernanda Espinosa Garces of Ecuador, who served with great distinction as the first female from the Latin American and Caribbean region to be elected President of the General Assembly.
As we approach the seventy-fifth anniversary of the establishment of the United Nations, a challenging road lies ahead unless we collectively do what is necessary to alter the current trajectory of global events. We continue to note with alarm the number of persons living in poverty, the innumerable threats posed by the effects of unmitigated climate change and the continued exclusion of the most vulnerable in our societies with respect to access to education, social protection and health care. Migration, violent extremism, the scourge of terrorism, the threat of violent conflict and the spread of communicable diseases — such as the recent resurgence of Ebola and measles — are pressing challenges that transcend the borders of individual countries.
We have witnessed extreme flooding, droughts, coral bleaching, rising sea levels, heatwaves and devastating hurricanes with increasing strength and frequency in many parts of the world. In that regard, it was with profound sadness that we witnessed, just a few weeks ago, the horrific destruction of our Caribbean Community (CARICOM) neighbour by Hurricane Dorian, which sat on the small islands of the Bahamas for almost 30 hours. I join with other speakers in offering our deepest condolences to the Government and the people of the Commonwealth of the Bahamas on the loss of life and extensive destruction of property and livelihoods as a result of that unprecedented weather event. Trinidad and Tobago stands in solidarity with and strong support of our brothers and sisters in the Bahamas.
As a family of nations, the challenges we face require us to place emphasis on multilateral approaches rather than unilateral ones. We should be strengthening our partnerships through mutual respect and cooperation. That approach would allow us to regain some ground in reversing the current patterns of growing inequality and insecurity and transform current circumstances for the benefit of all humankind. It is against that backdrop that I welcome the opportunity to share the perspectives of Trinidad and Tobago on the appropriately selected theme of this general debate, namely “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”.
In Trinidad and Tobago, our citizens have been central to our development since 1956 and, in fact, our people remain our greatest assets. We must create a society in which all basic needs are met and each individual is valued and given the opportunity to participate and contribute. That means that we must ensure food security and eradicate poverty, inequality, discrimination and disease, and address the lack of access to health care as well as substandard and inhumane living conditions. We must build a society that shares the principles and cultural norms of trust, goodwill, honesty, respect, tolerance, integrity, civic pride, social justice and community spirit. Accordingly, Trinidad and Tobago has adopted an integrated national poverty-reduction strategy that is collaborative, sustainable and meaningful for all stakeholders involved.
The consolidation of our economic stability and capacity to remain effectively integrated into the global financial and trade architecture remains a priority for my Government as we continue the quest for measures to strengthen our fiscal resilience through diversification. Our national development ambitions should be buttressed by an enabling international economic environment through international trade, development cooperation, business activity and finance.
We are well aware that financial services play an important role as contributors to economic growth and international trade and investment. It is in that context that we express grave concern regarding the unilateral insertion of some CARICOM member States, including Trinidad and Tobago, on the list of non-cooperative tax jurisdictions by a number of our international partners. The label of non-cooperative tax jurisdiction has the potential to inflict irreparable damage to the reputations and economies of small island developing States such as ours. Trinidad and Tobago therefore calls upon its international partners to adopt a more collaborative, just and fair approach in addressing that issue.
Trinidad and Tobago also remains deeply concerned about the progressive decline in correspondent banking services by international banks. That is particularly problematic for CARICOM member States, as it threatens our financial stability, impedes our efforts to alleviate poverty and limits our achievements with respect to socioeconomic growth and development. Further, the withdrawal of correspondent banking services undermines the region’s efforts to consolidate a global partnership that will achieve the Sustainable Development Goals. Trinidad and Tobago joins with other CARICOM member States in calling for international banks to engage collaboratively with affected member States to restore mutually acceptable financial relationships.
We welcome the observation by Secretary-General Antonio Guterres at the CARICOM Conference of Heads of Government in July that eligibility for official development assistance and other forms of concessional financing should include vulnerability criteria. Trinidad and Tobago therefore takes this opportunity to reiterate its call for the international community and international financial and development institutions to consider the formulation of new, multidimensional parameters in determining access to concessionary financing. We continue to endorse the view that the United Nations development system should be driven by a multidimensional approach to development assistance, which is more appropriately suited to each country’s specific needs and national priorities.
We remain troubled at the fact that, even as we approach the third decade of the twenty-first century, women, girls and persons with disabilities in many parts of the world are unable to enjoy basic human rights and freedoms. In our effort to combat that challenge, Trinidad and Tobago reaffirms its commitment to delivering improved health care, the continued enhancement of the educational system and increased accessibility and support to persons with disabilities. Women and girls must also be equal partners in our collaborative efforts to build peaceful and sustainable societies and promote and protect human rights. The promotion of gender equity and equality is essential in that regard. It is equally important to consolidate an integrated social protection system that improves living conditions and creates opportunities for women and girls so that they can achieve their full potential.
We have no doubt that climate change represents a very real threat that jeopardizes our pursuit of sustainable development. In the circumstances, my Government is moving towards the deployment of a multi-pronged approach to adapt to and mitigate the negative impacts of climate change. Trinidad and Tobago recognizes that climate change adversely affects all countries, regardless of how much they contribute to global emissions. In that respect, I wish to reiterate my Government’s unwavering commitment to addressing the adverse impacts associated with climate change through a combination of collaborative approaches, improved partnerships and networking with stakeholders in order to meet our international obligations, in line with our national laws, policies and priorities.
For us in Trinidad and Tobago, the marine environment and its resources remain critically important to the livelihoods of our people, our cultural and social identity and our sustainable development ambitions. Trinidad and Tobago therefore remains hopeful that the adoption of an international legally binding instrument on the conservation and sustainable use of marine biological diversity in areas beyond national jurisdictions, under the United Nations Convention on the Law of the Sea, may become a reality in the not-too-distant future. We maintain that that agreement would establish a platform for both the achievement of sustainable development and the protection of the common heritage of humankind for this and future generations.
The foreign policy of Trinidad and Tobago is guided by the tenets of respect for the sovereignty and sovereign equality of all States, non-interference and non-intervention in the internal affairs of other States and respect for and adherence to international law and the principles of the Charter of the United Nations. As a small island developing State, we remain fervent in our conviction that despite existing in a world where the well-established principles of multilateralism are under threat, our right to be heard ought not to be diminished or dismissed.
For us in the Caribbean region, our sustainable growth and development hinge on the maintenance of peace and security. In that context, I wish to turn to the situation facing our closest neighbour, Venezuela, which is located only seven miles off the coast of Trinidad. Earlier this year, Venezuela became the epicentre of a global stand-off that saw the threat of the use of force by external forces against the country. As that worrisome development continued to escalate, Trinidad and Tobago joined with fellow CARICOM member States to push for an urgent de-escalation of tensions and build a platform for dialogue and negotiations, with a view to achieving a peaceful resolution of the situation. Arising out of CARICOM’s non-interventionist stance and diplomacy of peace, the Prime Ministers of Barbados and Saint Kitts and Nevis and myself, the Prime Minister of Trinidad and Tobago, met with Secretary-General Guterres, the Permanent Representatives of several influential Member States and other stakeholders — as mandated by CARICOM — to underscore our concerns about the volatility of the Venezuelan situation, the safety of the citizens of Venezuela and the stability of our region.
We remain resolute in our conviction that for our region to remain a zone of peace, dialogue is critical and indispensable. Trinidad and Tobago therefore remains in full support of the Montevideo Mechanism and any other suitable initiatives that seek to bring about a peaceful resolution through meaningful and constructive dialogue. In that regard, I wish to make special mention of the Norwegian Government and applaud its efforts so far in bringing both sides to the negotiating table, most recently in Barbados. We recognize that in order to achieve meaningful progress, the negotiation process requires time and patience, and all parties must engage in good faith. We therefore urge external forces not to further engage in unilateral intrusions, which could potentially undermine the negotiations and ultimately cause further hardship for the Venezuelan people. The objective of the international community should be to ensure that both parties are allowed to arrive at conditions of progress in Venezuela, with the ultimate aim of achieving political stability, peace and economic well-being. The initiatives of the Norwegian Government, CARICOM and the Montevideo Mechanism are worthy of support to that end. We are saddened by the recent withdrawal of one party from that sane and sober initiative, but we trust that that development will be temporary, because only Venezuelans can take proper ownership of their situation, and we in the Organization can only help them along the path to security and economic stability.
For us in Trinidad and Tobago, our sustainable development would be difficult to attain without successfully managing irregular migration. Trinidad and Tobago has not been unaffected by the influx of migrants from Venezuela. To manage that situation, my Government implemented a migrant registration framework system for both documented and undocumented persons who have entered our country. The aim of the framework is to safeguard the human rights and humanitarian needs of Venezuelan nationals within our borders, while also safeguarding national interests such as national security. Those registered have been granted approval to work for one year, in the first instance. It should be noted that the registration process has afforded those persons the opportunity to be self-funded through employment during their stay in Trinidad and Tobago.
As a responsible member of the family of nations, the Government and the people of Trinidad and Tobago recognize our duty to assist our neighbours in their time of distress. We are undertaking to do that for just over 16,000 of our neighbours from Venezuela, despite our small size and very limited resources. Experience has shown that there are both opportunities and challenges with respect to migration. Our policy is rooted in the human attributes of respect and dignity and ensuring that empathy shines through as a beacon to the destitute.
Those challenges are magnified for countries like Trinidad and Tobago, with limited resources and other capacity constraints. We note with concern that criminal activity has moved from random acts of criminality to criminal networks, the activities of which are being carried out in an organized, highly sophisticated and technological global environment. It is Trinidad and Tobago’s experience and that of the Caribbean Community as a whole that these compounded challenges represent a threat to our socioeconomic well-being, the rule of law and our peace and security.
While it is important to tackle violent extremism from a security perspective, the threat and effect of the phenomenon should be neither overlooked nor dismissed. The global threat of young people being lured by extremist groups remains a major concern. In that regard, Trinidad and Tobago reaffirms its commitment to joining the international community in building an alliance for a strategic, collective security architecture that addresses the conditions that give rise to violent extremism. That framework ideally ought to be buttressed by a robust international legal system that allows all people to live freely and in dignity, with equal protection before the law and without fear of persecution or xenophobia.
History has taught us that the maintenance of international peace and security cannot be separated from sustainable development. In that regard, we maintain that the economic, commercial and financial embargo imposed on Cuba, a Caribbean nation, which has been in place for almost six decades, undermines the country’s potential to achieve sustainable development and economic growth. Trinidad and Tobago further maintains that the imposition of unilateral coercive measures against Cuba under the Helms-Burton Act is inconsistent with international law and the Charter of the United Nations. Trinidad and Tobago thus reiterates its call for the unconditional lifting of the economic, commercial and financial embargo on Cuba.
Trinidad and Tobago supports the mandate of the International Criminal Court (ICC), which is to help put an end to impunity for perpetrators of the most heinous crimes of concern to the international community, as well as to contribute to the prevention of such crimes. As a country that advocated for the establishment of the ICC through the pioneering work of the late Arthur N. R. Robinson, former President and Prime Minister of Trinidad and Tobago, we remain resolute in our commitment to support the mandate of the Court. Despite its detractors and other challenges, the ICC continues to be a ray of hope for all victims who are seeking justice for crimes falling under its jurisdiction. For that reason, we continue to encourage those countries that have not yet submitted to the jurisdiction of the Court to do so, sooner rather than later, so that it can aptly and fully fulfil its mandate as a universal court.
Trinidad and Tobago maintains that the use or threat of use of nuclear weapons constitutes a crime against humanity and a violation of international law, including international humanitarian law and the Charter of the United Nations. Lamentably, we have witnessed in recent times the elimination of restraints on nuclear weapons at both the bilateral and the multilateral levels. Trinidad and Tobago, as part of the Caribbean Community, participated in the 2017 United Nations conference to negotiate a legally binding instrument to prohibit nuclear weapons, leading towards their total elimination, and welcomed the adoption of the historic Treaty on the Prohibition of Nuclear Weapons. In that regard, I am proud to announce that yesterday, 26 September, Trinidad and Tobago signed and deposited its instrument of ratification for the Treaty on the Prohibition of Nuclear Weapons.
The reform of the Security Council continues to be an area in which CARICOM remains actively engaged in advocacy for early and comprehensive reform. We look forward to the intergovernmental negotiations on Security Council reform at the seventy-fourth session of the General Assembly, building on the work done at the seventy-third session. We therefore reiterate our call for all Member States to work collaboratively in the spirit of compromise to reform the Security Council in a manner that would effectively address its functioning and credibility, making it more relevant to the United Nations and better equipped to fulfil its mandate in today’s context.
As CARICOM, one of our positions for the reform of the Security Council has been to advocate for the guaranteed representation and inclusion of small island developing States through a dedicated seat to be rotated among SIDS across all regions. While we remain hopeful that such a proposal will eventually find favour among Member States, at this moment it is with great pride that we congratulate CARICOM nation Saint Vincent and the Grenadines on becoming, earlier this year, the smallest nation ever to secure a seat on the Council. This historic achievement has convincingly demonstrated that our small islands remain indomitable as we continue to make noteworthy contributions in all spheres. At this juncture, I would like to assure the General Assembly of Trinidad and Tobago’s continued dedication to the maintenance of international peace and security, as evidenced in our candidature for membership in the Council for the period 2027-2028, for what could be the second time in our nation’s history.
As the United Nations stands on the threshold of celebrating its seventy-fifth anniversary, Trinidad and Tobago is pleased to recommit itself to the purposes and principles enshrined in the United Nations Charter. As States Members of the United Nations, we need to recalibrate our efforts towards ensuring that our Organization is effective, relevant and fit for purpose and that no one is left behind. I am confident that we possess the inherent desire, the will and the impetus to achieve those goals.
